[Cite as In re D.H., 2022-Ohio-4495.]


                                            COURT OF APPEALS
                                          LICKING COUNTY, OHIO
                                        FIFTH APPELLATE DISTRICT


                                                    :   JUDGES:
                                                    :
                                                    :   Hon. Earle E. Wise, Jr., P.J.
                                                    :   Hon. John W. Wise, J.
                                                    :   Hon. Patricia A. Delaney, J.
    IN RE D.H.                                      :
                                                    :   Case No. 2022 CA 00025
                                                    :
                                                    :
                                                    :
                                                    :
                                                    :   OPINION


  CHARACTER OF PROCEEDING:                              Appeal from the Licking County Court of
                                                        Common Pleas, Juvenile Division, Case
                                                        No. F2018-0840



  JUDGMENT:                                             AFFIRMED



  DATE OF JUDGMENT ENTRY:                               December 13, 2022



  APPEARANCES:


    For LCDJFS-Appellee:                                For Father-Appellant:

    WILLIAM C. HAYES                                    CAROLYNN E. FITTRO
    LICKING COUNTY PROSECUTOR                           35 S. Park Place, Suite 202
                                                        Newark, OH 43055
    J. BRANDON PIGG
    65 E. Main Street, 3rd Floor                        For Mother-Appellant:
    Newark, OH 43055
                                                        ROBIN LYN GREEN
                                                        P.O. Box 157
                                                        Newark, OH 43058
Licking County, Case No. 2022 CA 00025                                                    2

Delaney, J.

       {¶1} Father-Appellant, M.S. appeals the April 6, 2022 judgment entry of the

Licking County Court of Common Pleas, Juvenile Division awarding permanent custody

of D.H. to Licking County Department of Job and Family Services-Appellee. Mother-

Appellant, J.H. has filed a related appeal of the April 6, 2022 judgment entry in In re D.H.,

5th Dist. Licking Case No. 2022 CA 00028.

                         FACTS AND PROCEDURAL HISTORY

                                       The Children

       {¶2} Mother-Appellant, J.H. is the biological mother of G.H., born in January

2005; D.K. born in September 2007; and D.H., born in December 2018.

       {¶3} Father-Appellant, M.S. is the biological father of D.H. Father and Mother are

not married.

       {¶4} The putative fathers of G.H. and D.K. have not appeared in any of the

juvenile court or appellate court proceedings.

                              Complaints for Dependency

       {¶5} Since 2017, there had been three investigations by the Licking County

Department of Job and Family Services-Appellee (“LCDJFS”) with Mother due to

allegations of Mother’s drug use. The cases were investigated and closed. In September

2018, LCDJFS again became involved with Mother and Father based on a series of

incidents of domestic violence between the two. Mother was seven months pregnant with

D.H. at the time of the investigation. G.H. witnessed the domestic violence. On October

4, 2018, Father was indicted on one count of Domestic Violence, a fifth-degree felony.
Licking County, Case No. 2022 CA 00025                                                  3

       {¶6} On October 22, 2018, Father allegedly attacked Mother and G.H.

intervened. Father choked G.H. resulting in Mother stabbing Father in the back with

cuticle scissors. Both Mother and Father were arrested and placed in jail. Father was

charged with Intimidation of a Witness, a third-degree felony; Attempted Felonious

Assault, a third-degree felony; Domestic Violence, a fifth-degree felony; and Domestic

Violence, a first-degree misdemeanor. The Intimidation charge was based on Father’s

attempts to persuade Mother not to pursue charges against him.

       {¶7} Mother was released from jail. After she was released, Mother refused to

file a civil protection order against Father for herself and G.H. She also refused services

from LCDJFS. While Father was ordered to have no contact with Mother, Father and

Mother continued to communicate with each other. It appeared Mother had no

independent source of income and there were concerns about her drug use.

       {¶8} On November 9, 2018, LCDJFS filed a motion for a temporary order

granting LCDJFS emergency shelter care and custody of G.H. and D.K. LCDJFS

simultaneously filed complaints for dependency alleging that G.H. and D.K. were

dependent children. The Licking County Juvenile Court granted LCDJFS emergency

shelter care of G.H. and D.K. A Guardian ad Litem was appointed for the children.

       {¶9} On December 11, 2018, the juvenile court granted an emergency ex parte

order of removal for D.H. LCDJFS filed a complaint for dependency for D.H. on December

12, 2018. Pending adjudication, LCDJFS was granted emergency shelter care custody of

D.H.

       {¶10} An uncontested adjudicatory hearing was held on January 9, 2019, where

the juvenile court adjudicated G.H., D.K., and D.H. as dependent children. Mother and
Licking County, Case No. 2022 CA 00025                                               4

Father were present at the adjudicatory hearing and represented by counsel. An

uncontested dispositional hearing was held on February 25, 2019, where the children

were placed in the temporary custody of LCDJFS.

      {¶11} The matter proceeded to a five-day hearing before the Magistrate, starting

on January 29, 2021, where the Magistrate took evidence on the following motions:

          a. A.S. (“Paternal Great Aunt”) Motion for Legal Custody as to D.H.

          b. LCDJFS Motion for Permanent Custody as to D.K. and D.H. filed on

             October 9, 2020.

          c. LCDJFS October 9, 2020 Motion to Modify Disposition as to G.H. to a

             Planned Permanent Living Arrangement (“PPLA”).

          d. Mother’s Motion for Extended Visitation.

          e. Mother’s Motion for Return of Legal Custody.

          f. LCDJFS March 3, 2021 Motion for Permanent Custody and Motion to

             Withdraw Motion to Modify Disposition as to G.H.

          g. LCDJFS April 20, 2021 Motion to Withdraw Permanent Custody and Motion

             to Modify Disposition for PPLA as to G.H.

          h. LCDJFS May 12, 2021 Motion to Consider Permanent Custody and PPLA

             as alternative pleadings.

      {¶12} The following evidence was adduced at the hearing.

                                 Mother’s Case Plan

      {¶13} LCDJFS created a case plan for Mother and Father. There were challenges

working with Mother and Father based on Mother and Father’s threats of violence against

their case workers and Mother’s failure to communicate with specific case workers.
Licking County, Case No. 2022 CA 00025                                                5

      {¶14} Mother’s case plan objectives were to address the concerns that led to the

removal of the three children. She was to complete a substance abuse assessment and

follow all recommendations; complete random drug and alcohol screens; do not associate

with persons who abuse substances or engage in criminal conduct; participate in

counseling services, including domestic violence support groups; and obtain and maintain

independent housing and legitimate income sufficient to meet the needs of the children.

      {¶15} Mother initially engaged in mental health treatments at the National Youth

Advocacy Program in November 2018. She transferred to The Woodlands in January

2019, and then returned to the National Youth program in May 2019. Mother engaged in

counseling from May 28, 2019 to June 8, 2020. Mother was diagnosed with Adjustment

Disorder, Other Specified Trauma, Post Traumatic Stress Disorder, Anxiety, and

Depression. LCDJFS could not monitor Mother’s participation in mental health treatment

because Mother refused to sign releases of information. During her mental health

treatment, Mother did not fully discuss the breadth of the domestic violence between her

and Father. Mother continued to have telephone contact with Father while they were

incarcerated, as a result of which the calls were recorded. Mother stated they discussed

the children and legal matters. A review of the phone calls showed that Mother and Father

stated their love for each other, the desire to have another child, and screaming

arguments.

      {¶16} Mother completed a substance abuse assessment and received substance

abuse education. A random drug screen tested positive for cocaine and opiates. Mother

denied her substance abuse or abusing alcohol, despite being observed to be extremely
Licking County, Case No. 2022 CA 00025                                                6

intoxicated. During the recorded phone calls, Mother admitted to purchasing heroin for

her mother.

      {¶17} At the time of the children’s removal, Mother was not working and

experiencing housing instability. In May 2019, Mother had obtained an apartment in

Zanesville, Ohio. She remained unemployed, however, working sporadically at

construction jobs with her brother. Mother obtained employment at Speedway, which

ended in March 2020. Mother relocated to her mother’s home, but there were concerns

that housing was not stable. Further, the police had been called to the mother’s home

due to their disputes, which resulted in Mother’s arrest on July 18, 2021 for allegedly

punching and biting her mother. The police also found a 12-gauge, sawed-off shotgun in

the home. When Mother was arrested, the arresting officer observed Mother to be

intoxicated. She was screaming, hostile, and verbally abusive to the officers. Mother was

hospitalized and sedated.

      {¶18} On July 30, 2020, Mother was indicted on one count of Felonious Assault

(F2) and one count of Unlawful Possession of Dangerous Ordnance-Illegally

Manufacturing or Processing Explosives (F5). After a jury trial where Mother represented

herself and her mother did not appear as a witness, the jury found Mother guilty of

Unlawful Possession of Dangerous Ordnance. Mother was sentenced to 300 days in jail

(with jail time credit of 242 days) and two years of community control sanctions. Mother

objected and requested to be sentenced to jail rather than community control sanctions,

which the trial court sustained. She was scheduled to be released on May 14, 2021.
Licking County, Case No. 2022 CA 00025                                                7

                                   Father’s Case Plan

         {¶19} Father’s case plan was to address the concerns that led to the removal of

D.H.     He was to complete a substance abuse assessment and follow all

recommendations; complete random drug and alcohol screens; do not associate with

persons who abuse substances or engage in criminal conduct; participate in counseling

services, including The Woodlands’ Batter’s Intervention Program; and obtain and

maintain independent housing and legitimate income sufficient to meet the need of the

child.

         {¶20} Father was diagnosed with Bipolar Disorder Type II and prescribed

medication.

         {¶21} Father was initially placed in the community subject to pre-trial bond

conditions at which time he pursued reunification. He completed a substance abuse

assessment and was deferred for service. Father relapsed on heroin in approximately

January or February 2019. He then pursued treatment at Muskingum Behavioral Health.

He did not participate in The Woodlands’ Batter’s Intervention Program due to his pending

criminal matters.

         {¶22} On July 15, 2019, Father plead guilty and was convicted of domestic

violence, intimidation of a witness, domestic violence (F5), domestic violence (F5), and

domestic violence (M1). He was sentenced to an aggregate prison term of 18 months

incarceration. He was in prison during the COVID-19 pandemic where the programming

was limited, but he attended a faith-based substance abuse program.

         {¶23} Father and Mother regularly communicated with each other by telephone

while Father was incarcerated, so the calls were recorded. The phone calls were hostile
Licking County, Case No. 2022 CA 00025                                                  8

and manipulative; at other times, they expressed their love for each other. It was during

these phone calls Father and Mother made threats of violence against their case workers.

       {¶24} Father was released from prison on November 8, 2020. Father made efforts

to reengage his case plan. He engaged in parenting education through Forever Dads in

Zanesville, pursued mental health counseling, and obtained housing. As a condition of

Father’s parole, he was not to have any contact with Mother or unsupervised contact with

D.H. By November 23, 2020, Father was incarcerated again due to a parole violation after

he continued daily telephone contact with Mother.

       {¶25} Father was released from prison on January 8, 2021. He was arrested

shortly thereafter due to his continued prohibited contact with Mother. In one recorded

incident, Father contacted Mother during a video visit on January 13, 2021, while Mother

was incarcerated at the Licking County Justice Center. A third-party appeared on the

screen, moving his mouth, while Father remained out of camera view and spoke directly

to Mother.

       {¶26} The Adult Parole Authority recommended that Father serve a sanction of

160 days in prison for the violation. Father’s parole officer found Father to be non-

compliant with parole and borderline aggressive. Father made statements to his parole

officer that he understood why people like him committed mass shootings.

              Foster Placement, Visitation, and Parental Relationships

       {¶27} Upon G.H.’s removal, he was placed in a family foster home with D.H. and

D.K. On September 27, 2019, G.H. was placed at the Mohican Young Star Academy

because of an incident of theft. While in this residential placement, G.H. assaulted a peer

and was found to purposefully “cheek” his mental health medication. G.H. improved, was
Licking County, Case No. 2022 CA 00025                                                 9

discharged from the facility, and placed in a family foster home in November 2020. He

began attending bi-weekly therapy. He at first wanted to return to Mother’s care or to be

placed with relatives in Louisiana, then he expressed a desire to be adopted. On March

18, 2021, G.H. ran away from his foster home. On April 18, 2021, G.H. was arrested and

charged as a juvenile with Aggravated Robbery with a gun specification (F1) and Theft of

a Motor Vehicle (F4). Since his arrest, G.H. was incarcerated at the Multi-County Juvenile

Detention Center.

       {¶28} D.K. was placed in a family foster home with D.H. and G.H. D.K. relocated

in July 2019 and remained in her second family foster home until July 9, 2020. The second

foster family became unavailable due to marital discord and D.K. was placed with a third

family foster home from July 9, 2020 to December 11, 2020. While at the third foster

home, Mother was contacting D.K., which correlated to D.K.’s increased negative

behaviors and mental health. In December 2020, D.K. chose to be placed with G.H.’s

foster family. Then G.H. ran away from the foster home. D.K. remained with the foster

family who has expressed an interest in maintaining their relationship and possibly

adopting her. D.K. attended weekly counseling and was improving.

       {¶29} D.H. has also had multiple foster family placements. He left his initial

placement in February 2019 and remained with the second foster family home until April

6, 2021, when the foster father experienced mental health issue. D.H. resides in a foster

to adopt home, but it is unknown whether he will be adopted. Due to his age and custodial

history, D.H. was not bonded with his siblings, Mother, or Father.
Licking County, Case No. 2022 CA 00025                                                   10

       {¶30} Father attended supervised bi-weekly visitation sessions with D.H. Father

visited D.H. on May 10, 2019 and was then incarcerated. Father attended a supervised

visitation with D.H. on November 20, 2020. This was Father’s last visitation with D.H.

       {¶31} Prior to Mother’s incarceration, she attended supervised biweekly visitation

with the children. She was a vocal advocate for the care of the children during visitation

but was argumentative with the LCDJFS staff. Mother last saw all three children together

on March 2, 2020. Mother had difficulty complying with the COVID-19 regulations for

visitation. In May 2020, Mother was prohibited from visiting with D.K. because Mother

would not comply with the rules, and she hid money in D.K.’s backpack.

       {¶32} After Mother moved to the Zanesville apartment in May 2019, Father

reported to LCDJFS that G.H. was not at his foster home, but with Mother at her

apartment. There were concerns that G.H. would remove D.H. from his foster home.

During Mother’s supervised visitation with G.H. and D.H., LCDJFS sat in the room

because of the flight concerns. Mother denied that G.H. was with her, but on May 12,

2021, Mother admitted that G.H. and his friend were in her apartment.

       {¶33} Mother’s last contact with D.H. was in July 2020. Mother’s last contact with

G.H. was June 2020, via Zoom, while G.H. was attending the Mohican Young Star

Academy. Mother pursued unauthorized contact with D.K. and G.H. while Mother was

incarcerated by sending letters to the children under the name of a different inmate.

       {¶34} The juvenile court conducted in camera interviews with G.H. and D.K. D.H.

was too young to participate. The children expressed they did not want contact with Father

because they were afraid of him.
Licking County, Case No. 2022 CA 00025                                                11

                                 Kinship Placements

      {¶35} Paternal Great Aunt moved for legal custody of D.H. She had never met

D.H. and no relationship with him. She did not have a relationship with Mother but

remained in contact with Father and identified as his support person. The LCDJFS

Kinship Care Coordinator found Paternal Great Aunt to have a significant Children’s

Services history. In January 2019, the eight-month-old infant granddaughter of Paternal

Great Aunt was found severely injured in her home that she shared with the father of the

infant. Paternal Great Aunt returned home from work and discovered the infant had

difficulty breathing. She took the infant to the emergency room and the infant was

diagnosed with nine fractured ribs, three skull fractures, a lacerated spleen, and a

lacerated liver. The perpetrator of the abuse was not identified, but the Franklin County

Children’s Services approved Paternal Great Aunt to supervise visitation between the

infant and her parents. In 2016, Paternal Great Aunt lost custody of her child for nine

months due to the child’s domestic violence and drug abuse. Paternal Great Aunt stated

she stopped using marijuana in 2020. Paternal Great Aunt failed to file the Statement of

Understanding related to her pursuit of legal custody. Mother objected to Paternal Great

Aunt’s motion for legal custody due to the unknown cause of the infant’s injuries. LCDJFS

found Paternal Great Aunt to be an inappropriate placement.

      {¶36} LCDJFS explored other kinship placements but found them to be

inappropriate. The paternal great grandmother of D.K. resided in Louisiana and was

considered to be a viable placement for D.K. and G.H., but there were concerns that when

Mother lived with the paternal great grandmother and the father of D.K., they engaged in
Licking County, Case No. 2022 CA 00025                                                12

drug use. The process for Interstate Compact on the Placement of Children was initiated

but not completed at the time of the hearings.

                                     Best Interests

       {¶37} LCDJFS testified it was in the best interests of the G.H., D.K., and D.H. to

be placed in the permanent custody of LCDJFS. The GAL recommended the termination

of parental rights.

       {¶38} D.K. and G.H. both expressed a desire to remain together. They wanted to

live with their current foster family or be placed in the custody of paternal great

grandmother. Neither expressed a desire to reside with Mother.

                Magistrate’s Decision, Objections, and Final Judgment

       {¶39} The 32-page Magistrate’s Decision was filed on September 16, 2021,

granting permanent custody of G.H., D.K., and D.H. to LCDJFS. The Magistrate denied

the motions for legal custody of Mother and Paternal Great Aunt. The motion for a PPLA

for G.H. was also denied. The trial court approved and adopted the Magistrate’s Decision

on September 16, 2021.

       {¶40} Mother and Father filed objections to the Magistrate’s Decision. By

judgment entry filed on April 6, 2022, the juvenile court overruled Mother and Father’s

objections in a thoroughly written decision. The juvenile court modified the Magistrate’s

Decision in part, first finding that Mother had abandoned D.H. and the parental rights of

Mother and Father of D.H. should be terminated based upon their abandonment of the

child. Second, the juvenile court modified the Magistrate’s Decision to order that all

visitations and contact between Mother and Father with the children should be terminated

immediately.
Licking County, Case No. 2022 CA 00025                                                    13

       {¶41} It is from this judgment that Father now appeals.

                               ASSIGNMENT OF ERROR

       {¶42} Father raises one Assignment of Error:

       {¶43} “I. THE      JUDGMENT OF THE TRIAL COURT THAT THE BEST

INTERESTS OF THE MINOR CHILD WOULD BE SERVED BY THE GRANTING OF

PERMANENT CUSTODY TO THE AGENCY WAS NOT [SIC] AGAINST THE MANIFEST

WEIGHT AND SUFFICIENCY OF THE EVIDENCE.”

                                        ANALYSIS

       {¶44} In his appeal of the juvenile court judgment granting permanent custody of

D.H. to LCDJFS, Father raises one general Assignment of Error with multiple specific

underlying issues. We address each specific issue in turn.

                                   Standard of Review

       {¶45} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St.3d 155, 157, 556 N.E.2d 1169 (1990), quoting Stanley v. Illinois, 405

U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972). An award of permanent custody must

be based on clear and convincing evidence. R.C. 2151.414(B)(1). Clear and convincing

evidence is that evidence “which will provide in the mind of the trier of facts a firm belief

or conviction as to the facts sought to be established.” Cross v. Ledford, 161 Ohio St.

469, 120 N.E.2d 118 (1954). “Where the degree of proof required to sustain an issue

must be clear and convincing, a reviewing court will examine the record to determine

whether the trier of facts had sufficient evidence before it to satisfy the requisite degree

of proof.” Id. at 477, 120 N.E.2d 118. If some competent, credible evidence going to all

the essential elements of the case supports the trial court's judgment, an appellate court
Licking County, Case No. 2022 CA 00025                                                   14

must affirm the judgment and not substitute its judgment for that of the trial court. C.E.

Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978).

       {¶46} Issues relating to the credibility of witnesses and the weight to be given to

the evidence are primarily for the trier of fact. Seasons Coal v. Cleveland, 10 Ohio St.3d

77, 80, 461 N.E.2d 1273 (1984). Deferring to the trial court on matters of credibility is

“crucial in a child custody case, where there may be much evidence in the parties'

demeanor and attitude that does not translate to the record well.” Davis v. Flickinger, 77

Ohio St.3d 415, 419, 674 N.E.2d 1159 (1997).

       {¶47} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody

of a child by a public children services agency.

       {¶48} Pursuant to R.C. 2151.414(B)(1), the trial court may grant permanent

custody of a child to a movant if the court determines at the hearing, by clear and

convincing evidence, that it is in the best interest of the child to grant permanent custody

of the child to the agency that filed the motion for permanent custody and that any of the

following apply:

       (a) The child is not abandoned or orphaned, has not been in the temporary

       custody of one or more public children services agencies or private child

       placing agencies for twelve or more months of a consecutive twenty-two-

       month period, or has not been in the temporary custody of one or more

       public children services agencies or private child placing agencies for

       twelve or more months of a consecutive twenty-two-month period if, as
Licking County, Case No. 2022 CA 00025                                                 15

      described in division (D)(1) of section 2151.413 of the Revised Code, the

      child was previously in the temporary custody of an equivalent agency in

      another state, and the child cannot be placed with either of the child's

      parents within a reasonable time or should not be placed with the child's

      parents.

      (b) The child is abandoned.

      (c) The child is orphaned, and there are no relatives of the child who are

      able to take permanent custody.

      (d) The child has been in the temporary custody of one or more public

      children services agencies or private child placing agencies for twelve or

      more months of a consecutive twenty-two-month period, or the child has

      been in the temporary custody of one or more public children services

      agencies or private child placing agencies for twelve or more months of a

      consecutive twenty-two-month period and, as described in division (D)(1) of

      section 2151.413 of the Revised Code, the child was previously in the

      temporary custody of an equivalent agency in another state.

      (e) The child or another child in the custody of the parent or parents from

      whose custody the child has been removed has been adjudicated an

      abused, neglected, or dependent child on three separate occasions by any

      court in this state or another state. * * * *.

      {¶49} If the child is not abandoned or orphaned, the focus turns to whether the

child cannot be placed with either parent within a reasonable period of time or should not

be placed with the parents. Under R.C. 2151.414(E), the trial court must consider all
Licking County, Case No. 2022 CA 00025                                                   16

relevant evidence before making this determination. The trial court is required to enter

such a finding if it determines, by clear and convincing evidence, that one or more of the

factors enumerated in R.C. 2151.414(E)(1) through (16) exist with respect to each of the

child's parents.

       {¶50} R.C. 2151.414(B) establishes a two-pronged analysis the trial court must

apply when ruling on a motion for permanent custody. In practice, a trial court will usually

determine whether one of the four circumstances delineated in R.C. 2151.414(B)(1)(a)

through (e) is present before proceeding to a determination regarding the best interest of

the child. Pursuant to R.C. 2151.414(D)(1), in determining the best interest of a child in a

permanent custody proceeding, the court shall consider all relevant factors.

                   A Hearing Within 120 Days under R.C. 2151.414(A)(2)

       {¶51} Father argues in his first issue that the juvenile court erred when it awarded

permanent custody of D.H. to LCDJFS because the juvenile court did not hold the hearing

on LCDJFS’s motion for permanent custody within 120 days after the motion was filed. In

his appellate brief, Father repeatedly cites to R.C. 2151.141 in support of his argument.

R.C. 2151.141 governs the “Requests for Copies of Records” in a dependency

proceeding. The correct citation is R.C. 2151.414, “Procedures Upon Motion.” R.C.

2151.414 states in pertinent part:

       (A)(1) Upon the filing of a motion pursuant to section 2151.413 of the

       Revised Code for permanent custody of a child, the court shall schedule a

       hearing and give notice of the filing of the motion and of the hearing, in

       accordance with section 2151.29 of the Revised Code, to all parties to the

       action and to the child's guardian ad litem. * * *
Licking County, Case No. 2022 CA 00025                                                 17

      The court shall conduct a hearing in accordance with section 2151.35 of the

      Revised Code to determine if it is in the best interest of the child to

      permanently terminate parental rights and grant permanent custody to the

      agency that filed the motion. The adjudication that the child is an abused,

      neglected, or dependent child and any dispositional order that has been

      issued in the case under section 2151.353 of the Revised Code pursuant

      to the adjudication shall not be readjudicated at the hearing and shall not

      be affected by a denial of the motion for permanent custody.

      (2) The court shall hold the hearing scheduled pursuant to division (A)(1) of

      this section not later than one hundred twenty days after the agency files

      the motion for permanent custody, except that, for good cause shown, the

      court may continue the hearing for a reasonable period of time beyond the

      one-hundred-twenty-day deadline. The court shall issue an order that

      grants, denies, or otherwise disposes of the motion for permanent custody,

      and journalize the order, not later than two hundred days after the agency

      files the motion.

      ***

      The failure of the court to comply with the time periods set forth in division

      (A)(2) of this section does not affect the authority of the court to issue any

      order under this chapter and does not provide any basis for attacking the

      jurisdiction of the court or the validity of any order of the court.

      {¶52} LCDJFS filed the motion for permanent custody relating to D.H. on October

9, 2020. In our Statement of Facts above, we reviewed the numerous motions pending
Licking County, Case No. 2022 CA 00025                                                     18

before the juvenile court in relation to D.H., G.H., and D.K. On January 29, 2021, when

the hearings on all the pending motions commenced, 113 days had passed from the filing

of the October 9, 2020 motion for permanent custody. Father contends the juvenile court

did not take evidence on the motion for permanent custody of D.H. until the March 18,

2021 hearing after which, 160 days had passed.

       {¶53} At the start of the January 29, 2021 hearing, the juvenile court notified the

parties that it was going to begin with Paternal Great Aunt’s motion requesting legal

custody of D.H. (T. 5). A review of the hearing transcript shows that Father’s counsel did

not object to the juvenile court starting with Paternal Great Aunt’s motion for legal custody,

as opposed to the motion for permanent custody of D.H.

       {¶54} We find no error based on the language of R.C. 2151.414(A)(2) and the

purpose of Chapter 2151. The central purpose of the juvenile court system is “[t]o provide

for the care, protection, and mental and physical development of children.” In re L.W., 5th

Dist. No. 2020 CA 0026, 2020-Ohio-5439, 163 N.E.3d 643, 2020 WL 6948173, ¶ 37

quoting In re Z.R., 144 Ohio St.3d 380, 2015-Ohio-3306, 44 N.E.3d 239, ¶ 20 citing R.C.

2151.01(A). The General Assembly has made clear that the laws governing the

administration of the juvenile courts must be “liberally interpreted and construed” to

effectuate the above purposes. Id.; R.C. 2151.01. The Ohio Supreme Court stated:

       In application, the goals of protecting and caring for children, in conjunction

       with the requirement of statutory flexibility in promoting those goals, result

       in proceedings that are less formal and less adversarial than in courts of

       general jurisdiction. See In re T.R. at 15, 556 N.E.2d 439. Not surprisingly

       then, juvenile courts must prioritize substance over form.
Licking County, Case No. 2022 CA 00025                                                    19

In re Z.R., supra at ¶ 21. In that regard, we refer to the language of R.C. 2151.414(A)(2):

       The failure of the court to comply with the time periods set forth in division

       (A)(2) of this section does not affect the authority of the court to issue any

       order under this chapter and does not provide any basis for attacking the

       jurisdiction of the court or the validity of any order of the court.

R.C. 2151.414(A)(2).

       {¶55} While the juvenile court first took evidence on the motion for legal custody

of D.H., we find the evidence taken over the five-day hearing was cumulative, all relevant

to the determination of whether it was in the best interests of the children to be placed in

the permanent custody of LCDJFS. Further, under R.C. 2151.414(A)(2), we find the

juvenile court’s alleged failure to hold a hearing on D.H.’s permanent custody motion

within 120 days does not provide any basis for attacking the validity of the juvenile court’s

April 6, 2022 judgment. See In re K.M., 159 Ohio St.3d 544, 2020-Ohio-995, 152 N.E.3d

245, ¶ 25.

                       Temporary Custody Not Beyond Two Years

       {¶56} Father contends in his second issue that the juvenile court was in violation

of R.C. 2151.415(D)(4). The statute reads:

       (4) No court shall grant an agency more than two extensions of temporary

       custody pursuant to division (D) of this section and the court shall not order

       an existing temporary custody order to continue beyond two years after the

       date on which the complaint was filed or the child was first placed into

       shelter care, whichever date is earlier, regardless of whether any
Licking County, Case No. 2022 CA 00025                                                     20

        extensions have been previously ordered pursuant to division (D) of this

        section.

R.C. 2151.353(G) contains an identical two-year time limitation on trial court orders

extending temporary custody. In re H.S., 9th Dist. Summit No. 30154, 2022-Ohio-1478, ¶

9.

        {¶57} The Emergency Ex Parte Order of removal for D.H. was granted on

December 11, 2018. The final day of the custody hearings was May 12, 2021, which was

two years, five months, and one day after D.H. was first placed in shelter care. Father

contends that because D.H. was in the temporary custody of LCDJFS beyond the time

limit allowed by R.C. 2151.415(D)(4), the juvenile court was required to dismiss the D.H.’s

case.

        {¶58} In its judgment entry overruling Father’s objections to the Magistrate’s

Decision, in which Father did not raise any objection under R.C. 2151.415(D)(4), the trial

court addressed the issue:

        Furthermore, clear and convincing evidence was presented that no

        additional time exists for [Mother], * * * and [Father] to remedy the conditions

        that led to the removal of the children. This Court cannot order an existing

        temporary custody order to continue beyond two (2) years after the date on

        which the complaint was filed or the children were first placed into shelter

        care, whichever date is earlier. R.C. 2151.353(G) and R.C. 2151.415(D)(4).

        As of May 12, 2021, the final date the pending motions were heard by the

        Magistrate, and [sic] excess of two (2) years had lapsed since the children

        were placed in shelter care custody. (Tr. 189, 610, 618). No period of
Licking County, Case No. 2022 CA 00025                                                21

      extension remains in the above-captioned matters. R.C. 2151.353(G) and

      R.C. 2151.415(D)(4).

(Judgment Entry, April 6, 2022). The juvenile court recognized it was without statutory

authority to grant any further extensions of temporary custody by the time of the

permanent custody hearing. But, as we will discuss below, there was no justification for

any extension in temporary custody because the evidence demonstrated that D.H. could

not and should not be placed with Father within a reasonable period of time. See In re

U.G., 9th Dist. Summit No. 30193, 2022-Ohio-3905, ¶ 12.

                         Twelve Out of Twenty-Two Months

      {¶59} The juvenile court determined that pursuant to R.C. 2151.414(B)(1)(d),

G.H., D.K., and D.H. were in the temporary custody of LCDJFS for twelve months of a

consecutive twenty-two-month period. Father does not dispute this fact. This Court has

adopted the position that proof of temporary custody with an agency for twelve or more

months of a consecutive twenty-two-month period alone is sufficient to award permanent

custody. Matter of O.M., 5th Dist. Coshocton No. 20CA0017, 2021-Ohio-1310, 2021 WL

1424200, ¶ 33 citing In the Matter of A.S., V.S., and Z.S., 5th Dist. Delaware No. 13 CAF

050040, 2013-Ohio-4018. Therefore, a finding that grounds existed for permanent

custody cannot be against the manifest weight of the evidence. Matter of L.G., 5th Dist.

Stark No. 2020-CA-00139, 2021-Ohio-743, ¶ 36.

                                 Best Interest Factors

      {¶60} Father contends in another issue that the juvenile court erred when it found

it was in the best interest of D.H. to be placed in the permanent custody of LCDJFS. We

disagree.
Licking County, Case No. 2022 CA 00025                                                        22

       {¶61} As an appellate court, we neither weigh the evidence nor judge the

credibility of the witnesses. Our role is to determine whether there is relevant, competent,

and credible evidence upon which the fact finder could base its judgment. Cross Truck v.

Jeffries, 5th Dist. Stark No. CA5758 (Feb. 10, 1982). Accordingly, judgments supported

by some competent, credible evidence going to all the essential elements of the case will

not be reversed as being against the manifest weight of the evidence. C.E. Morris Co. v.

Foley Constr., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978).

       {¶62} In determining the best interest of the child at a permanent custody hearing,

R.C. 2151.414(D)(1) mandates the trial court must consider all relevant factors, including,

but not limited to, the following: (a) the interaction and interrelationship of the child with

the child's parents, siblings, relatives, foster parents and out-of-home providers, and any

other person who may significantly affect the child; (b) the wishes of the child as

expressed directly by the child or through the child's guardian ad litem, with due regard

for the maturity of the child; (c) the custodial history of the child; (d) the child's need for a

legally secure permanent placement and whether that type of placement can be achieved

without a grant of permanent custody; and (e) whether any of the factors in division (E)(7)

to (11) of R.C. 2151.414 apply in relation to the parents and child.

       {¶63} A child's best interests are served by the child being placed in a permanent

situation that fosters growth, stability, and security. We have frequently noted, “[t]he

discretion which the juvenile court enjoys in determining whether an order of permanent

custody is in the best interest of a child should be accorded the utmost respect, given the

nature of the proceeding and the impact the court's determination will have on the lives

of the parties concerned.” In re E.H., 5th Dist. Stark No. 2022CA00007, 2022-Ohio-1682,
Licking County, Case No. 2022 CA 00025                                                                     23

2022 WL 1579856, ¶ 101 quoting In re Mauzy Children, 5th Dist. No. 2000CA00244, 2000

WL 1700073 (Nov. 13, 2000), citing In re Awkal, 85 Ohio App.3d 309, 316, 642 N.E.2d

424 (8th Dist. 1994). In this case, we find there was competent, credible evidence to

support the juvenile court's decision that it was in the best interest of D.H. to be placed in

the permanent custody of LCDJFS.

        {¶64} The juvenile court found that “[D.H.], tragically has no significant

relationship with any person.” (Judgment Entry, April 6, 2022). D.H. was removed from

Mother’s care after his birth. D.H.’s last visitation with Mother was in July 2020 and his

last contact with her was on March 2, 2020. The juvenile court calculated Father’s contact

with D.H. amounted to two hours. D.H. had been placed in multiple foster homes, through

no fault of his own, and was most recently placed in a foster to adopt home.

        {¶65} Father argues the juvenile court should have considered Paternal Great

Aunt as legal custodian for D.H. because it was in the child’s best interest to be placed

with a biological family member.1 The willingness of a relative to care for the child does

not alter what a court considers in determining permanent custody. In re Patterson, 134

Ohio App.3d 119, 129, 730 N.E.2d 439, 446–47, 1999 WL 691817 (9th Dist.1999) citing

In re Mastin, Lorain App. Nos. 97CA006743 and 97CA006746, 1997 WL 795809 (Dec.

17, 1997), * 7. The clear and convincing evidence demonstrated that Paternal Great Aunt

was not a suitable placement for D.H. based on her prior history with Children’s Services.

While Franklin County Children’s Services approved Paternal Great Aunt to supervise

visitation, LCDJFS conducted its own investigation and determined she was not a suitable



1
 The juvenile court considered Paternal Great Aunt’s motion for legal custody and denied the motion
because it was not in the best interest of D.H. Father has not raised the denial of the motion for legal
custody as a separate assignment of error.
Licking County, Case No. 2022 CA 00025                                                    24

placement for D.H. The juvenile court, as factfinder, weighed the credibility of the LCDJFS

testimony as to its investigation into Paternal Great Aunt’s suitability for placement. The

juvenile court found it was in the best interests of D.H. to be placed in the permanent

custody of LCDJFS, rather than Paternal Great Aunt. The record in this case supports the

juvenile court’s determination. D.H. deserves a legally secure placement which can be

better achieved by the grant of permanent custody to LCDJFS.

                     Reasonable Case Planning & Diligent Efforts

       {¶66} In another issue, Father contends the juvenile court erred as to its

determination under R.C. 2151.414(E)(1). The statute reads:

       Following the placement of the child outside the child's home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parents to remedy the problems that initially caused the child

       to be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child's home. In determining whether the parents have

       substantially remedied those conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for the purpose of changing parental conduct to allow them to

       resume and maintain parental duties.

       {¶67} The court must examine the reasonable case planning and diligent efforts

by the agency to assist the parents when considering whether the child cannot and should

not be placed with the parent within a reasonable time. In re L.J.R., 5th Dist. Richland No.
Licking County, Case No. 2022 CA 00025                                                 25

2022 CA 0030, 2022-Ohio-3418, 2022 WL 4492196, ¶ 49 citing In re C.F., 113 Ohio St.3d

73, 2007-Ohio-1104, 852 N.E.2d 816. The issue is not whether there was anything more

the agency could have done, but whether the agency's case planning and efforts were

reasonable and diligent under the circumstances of the case. In re J.D., 3rd Dist. Hancock

Nos. 5-10-34, 2011-Ohio-1458. The child's health and safety is paramount in determining

whether reasonable efforts were made. In re R.P., 5th Dist. Tuscarawas No. 2011-Ohio-

5378.

        {¶68} In his appellate brief, Father argues LCDJFS should have made more

diligent efforts to help him complete his case plan. He completed a substance abuse

program while in prison and sought substance abuse treatment after he relapsed while

out of prison. He argues that in between his criminal trials and incarcerations, LCDJFS

should have referred Father to a different domestic violence prevention program because

he was unable to participate in the one assigned to him due to a pending criminal matter.

        {¶69} The record in this case shows LCDJFS made reasonable efforts to assist

Father with reunification. The juvenile court considered the efforts of the agency and

found that despite its efforts, Father continuously and repeatedly failed to substantially

remedy the conditions that caused D.H. to be placed outside of his home. Father did not

complete mental health treatment, obtain appropriate housing, or a stable income. He

had a no contact order with Mother, which he disregarded and creatively evaded. On the

final day of the custody hearing, both Mother and Father were incarcerated. We agree

the clear and convincing evidence supported the juvenile court’s conclusion that D.H.

could not be placed with Father and there was no reasonable cause to believe that

reunification with Father could occur.
Licking County, Case No. 2022 CA 00025                                                        26

                                        Abandonment

       {¶70} In his final issue, Father contends the juvenile court’s determination that

Father abandoned D.H. was in error. We note that Father does not refer this Court to the

statute under which he contends the juvenile court erred in its determination.

       {¶71} The juvenile court cited to R.C. 2151.414(E)(10) in its decision to affirm the

Magistrate’s Decision that Father abandoned D.H. R.C. 2151.414(E)(1) states in pertinent

part, “*If the court determines, by clear and convincing evidence, * * * that one or more of

the following exist as to each of the child's parents, * * * the court shall enter a finding that

the child cannot be placed with either parent within a reasonable time or should not be

placed with either parent: * * * [t]he parent has abandoned the child.” The juvenile court

further cited R.C. 2151.414(B)(1)(b) to find that Father had abandoned D.H. and modified

the Magistrate’s Decision to reflect its independent determination. The statute reads:

       (B)(1) Except as provided in division (B)(2) of this section, the court may

       grant permanent custody of a child to a movant if the court determines at

       the hearing held pursuant to division (A) of this section, by clear and

       convincing evidence, that it is in the best interest of the child to grant

       permanent custody of the child to the agency that filed the motion for

       permanent custody and that any of the following apply:

       ***

       (b) The child is abandoned.

       {¶72} “[A] child shall be presumed abandoned when the parents of the child have

failed to visit or maintain contact with the child for more than ninety days, regardless of
Licking County, Case No. 2022 CA 00025                                                  27

whether the parents resume contact with the child after that period of ninety days.” R.C.

2151.011(C).

       {¶73} The evidence in the record shows that Father did not visit or have contact

with D.H. from May 11, 2019 through November 20, 2020, a period in excess of 90 days.

(T. 172, 412-414). Father visited D.H. on November 20, 2020 and was then incarcerated

on November 23, 2020. He was incarcerated for the remainder of the case. The juvenile

court stated:

       [Father] attended one visitation session with [D.H.] in November of 2020;

       however, this visit does not negate his prior abandonment of the child. * * *

       [Father] then again abandoned the child from November 24, 2020 through

       May 12, 2021, the final hearing date on the State’s Motion for Permanent

       Custody, also a period in excess of ninety (90) days. * * * The Fifth District

       Court of Appeals has held that lack of contact for ninety (90) days during a

       period of incarceration supports a presumption of abandonment. In re W.H.,

       5th Dist. Stark No. 2015CA00131, 2015-Ohio-4360 citing In re Wright, 5th

       Dist. Stark No. 2003CA00347, 2004-Ohio-1094.

(Judgment Entry, Apr. 6, 2022).

       {¶74} In his appellate brief, Father argues his participation in his case plan

objectives negated his failure to have contact with D.H. He does not cite this Court to any

case law to support his position. The record in this case demonstrates the juvenile court’s

determination that Father abandoned D.H. was supported by the clear and convincing

evidence.
Licking County, Case No. 2022 CA 00025                                              28

                                    CONCLUSION

      {¶75} Upon this record, we find the juvenile court’s decision that permanent

custody of D.H. to LCDJFS was in the best interest of the child based upon competent,

credible evidence and is not against the manifest weight of the evidence.

      {¶76} Father’s Assignment of Error is overruled.

      {¶77} The judgment of the Licking County Court of Common Pleas is affirmed.

By: Delaney, J.,

Wise, Earle, P.J. and

Wise, John, J., concur.